     Case 3:20-cv-01066-E-BN Document 8 Filed 06/08/20     Page 1 of 1 PageID 27



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

BRADLEY WAYNE MINCHEY                     §
(#126071553),                             §
                                          §
              Plaintiff,                  §
                                          §
V.                                        §         No. 3:20-cv-1066-E-BN
                                          §
LASALLE SOUTHWEST                         §
CORRECTIONS,                              §
                                          §
              Defendant.                  §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

        Plaintiff may therefore file an amended complaint within 14 days of the date

of this order. His failure to do so will result in the dismissal of this action with

prejudice without further notice.

        SO ORDERED this 8th day of June, 2020.




                                              ____________________________________
                                              ADA BROWN
                                              UNITED STATES DISTRICT JUDGE
